UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1993



RAFAEL I. PINKHASOV PINCHAS,

                                              Plaintiff - Appellant,

          versus


JERALD M. JORDAN; DONALDA K. AMMONS; JOHN M.
LOVETT,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-03-2690-WMN)


Submitted:   December 23, 2004            Decided:   January 24, 2005


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rafael I. Pinkhasov Pinchas, Appellant Pro Se. Kelby Brick, BRICK
LAW OFFICE, Greenbelt, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Rafael I. Pinkhasov Pinchas appeals the district court’s

order granting the motion to dismiss filed by Jerald M. Jordan,

Donalda K. Ammons, and John M. Lovett in Pinchas’ civil diversity

action alleging defamation.        We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.       See Pinchas v. Jordan, No. CA-03-2690-WMN

(D. Md. Aug. 3, 2004).

            To the extent that the district court failed to address

the allegedly defamatory statements set forth in paragraphs twenty

through twenty-six of Pinchas’ complaint, we find any error to be

harmless.    The statements in paragraphs twenty and twenty-six are

barred by the doctrine of res judicata.               See Pueschel v. United

States, 369 F.3d 345, 354-55 (4th Cir. 2004) (discussing doctrine);

Andrews v. Daw, 201 F.3d 521, 524 n.1 (4th Cir. 2000) (recognizing

applicability of doctrine in motion to dismiss under certain

circumstances).       In    addition,    the   statements      in   paragraphs

twenty-one through twenty-five fail to state a claim of defamation

as a matter of law.        See T.G. Slater & Son, Inc. v. Donald P. &

Patricia    A.   Brennan   LLC,   385   F.3d   836,    841   (4th   Cir.   2004)

(providing standard for motion filed under Fed. R. Civ. P. 12(b));

Murray v. United Food & Commercial Workers Int’l Union, 289 F.3d

297, 305 (4th Cir. 2002) (discussing elements of prima facie case

of defamation under Maryland law).


                                    - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                         AFFIRMED




                              - 3 -